[J-46-2015]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JOHN J. DOUGHERTY,                           :   No. 6 EAP 2015
                                             :
                     Appellant               :
                                             :   Appeal from the Judgment of the Superior
              v.                             :   Court entered on 8/14/14 at No. 1333 EDA
                                             :   2012 affirming the order entered on
                                             :   4/11/12 in the Court of Common Pleas,
KAREN HELLER,                                :   Civil Division, Philadelphia County at No.
                                             :   00699 December Term 2009
                     Appellee                :



                                            ORDER


PER CURIAM                                               DECIDED: October 29, 2015


       The appeal is DISMISSED as having been improvidently granted.



       Mr. Justice Baer, Madame Justice Todd and Mr. Justice Stevens did not

participate in the decision of this case.